Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 7, 2015

                                    No. 04-14-00362-CV

           IN RE GUARDIANSHIP of Terry L. GILMER, an incapacitated person,

                    From the County Court at Law, Kendall County, Texas
                                Trial Court No. 13-070-PR
                         Honorable Bill R. Palmer, Judge Presiding


                                       ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

     The panel has considered the Appellee's Motion for Rehearing, and the motion is
DENIED.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court